Citation Nr: 1825241	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-24 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased disability rating for post-traumatic stress disorder (PTSD), currently evaluated as 70 percent disabling, to include the issue of a rating in excess of 30 percent disabling prior to May 2014.  

2.  Entitlement to total disability based on individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert A. Elliott II, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1990 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection for PTSD, and assigned a 30 percent disability evaluation, effective from April 2007.  In an October 2014 rating action, the Veteran's PTSD evaluation was increased to 70 percent, effective from May 2014, and he was denied TDIU benefits.  

In July 2017, the Veteran testified during a hearing before the Veterans Law Judge below that was conducted by video conference.  A transcript is of record.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's PTSD was productive of occupation and social impairment with deficiencies in most areas.  

2.  The evidence of record supports a finding that the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment


CONCLUSIONS OF LAW

1.  Throughout the appeal period, the criteria for a 70 percent disability rating for PTSD, but no more, have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for TDIU have been met.  38 U.S.C. §§ 5110 (a), 5107(b) (2012); 38 C.F.R. §§ 3.400, 4.16 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD is currently rated as 70 percent disabling under DC 9411, from November 2013, and 30 percent prior to that date.  

Under the General Rating Formula For Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.

As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment, associated with the rating code to determine whether an increased evaluation is warranted.

In a July 2009 VA Psychiatry Outpatient Note, the Veteran denied any auditory or visual hallucinations.  The examiner also noted that he was not paranoid or delusional.

In a February 2010 VA Psychiatry Outpatient Note, it was noted that the Veteran's hallucinations persist despite Abilify and that he hears voices that are persecutory.  He also sees visions from Desert Storm service, mostly at night and they intermingle with his nightmares. 

In a March 2010 VA Psychiatry Outpatient Note, the Veteran noted that his PTSD symptoms created conflict in work and family situations.

In a June 2010 VA Psychiatry Outpatient Note, the Veteran was diagnosed with chronic PTSD, and recurrent/severe major depressive disorder.  The Veteran indicated that he had trouble sleeping, saw dead people in his dreams, and heard voices telling him bad things about himself.  Further, he was noted to have difficulty concentrating, hypervigilant, and saw dead people during the daytime.  Upon examination, the Veteran had a depressed mood, constricted affect, with grossly intact memory function.  Suicidal or homicidal ideation or plans were denied.  Further, the Veteran denied hallucinations or delusions during the interview but has been hearing voices daily over the last 15 years. 

An August 2011 Psychology Note indicates the Veteran no longer has auditory hallucinations. 

An October 2011 Psychology Note indicates the Veteran suffers from nightmares at least 1-2 times a month, although his wife states it's more often.

In March 2012, the Veteran attended an initial PTSD Disability Benefits Questionnaire (DBQ) examination.  The examiner diagnosed PTSD and Depressive Disorder not otherwise specified (NOS) and noted occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran stated that he has a good relationship with his wife and he has children he visits regularly.  The examiner noted that the Veteran was terminated from his factory job in 2009 for making threats and indicated depressed mood.

A February 2013 VA Psychiatry Outpatient Note indicated that the Veteran denied hallucinations, delusions, and suicidal/homicidal ideations.

A October 2013 VA Psychiatry Outpatient Note indicated that the Veteran denied hallucinations, delusions, and suicidal/homicidal ideations but has nightmares twice a week, irritable around crowds, short term memory issues, sees shadows that are not there, and hearing voices.

Social Security Records received in October 2014 indicate that the Veteran was determined to be disabled since August 9, 2009, primarily as a result of his psychiatric disability.

In October 2014 the Veteran attended a VA DBQ examination.  The examiner diagnosed PTSD and noted that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran stated that his wife of 35 plus years moved out of the house 2 months ago due to his symptomatology.  Further, he noted that he had impaired family relationships and minimal social relationships which he attributed to continuing symptomatology including anxiety, depression, irritability, trust issues and social isolation.  He also stated the he last worked in 2009 as a machine operator but quit after getting into an argument with a coworker and threatening him.  The examiner noted symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, flattened affect, disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Finally, the Veteran denied suicidal and homicidal ideation, plan or intent; and no auditory or visual hallucinations or delusions. 

A November 2014 Psychology Note indicates the Veteran suffers from nightmares  2-3 times a week, states couple of times a month he hears voices mumbling or his name called but denies command voice telling to kill self or others, states he sees shadows once every 3 months something at the corner of eye and nothing is there.  States he hears at night closing doors and feels someone in the house and has to check the house and can't relax.  Upon examination, the Veteran denied hallucinations, delusions, and suicidal/homicidal ideations.

A February 2015 Psychology Note indicates the Veteran suffers from nightmares  about 5 times in the past month, denied visual hallucinations but states that he woke up from sleep hearing arguing in the dream and also once heard a noise when he woke up from sleep.  Upon examination, the Veteran denied suicidal/homicidal ideations.

A June 2015 Psychology Note indicates the Veteran suffers from nightmares  about 4-5 times a month, and stated that he heard a voice like someone dead say 1-2 words in the past month.  Upon examination, the Veteran denied hallucinations, delusions, and suicidal/homicidal ideations

In July 2017, the Veteran attended a Board hearing.  He testified that he had a lot of problems with panic attacks, anxiety, nightmares, auditory hallucinations and sleep problems. 

Following a review of the relevant evidence of record, the Board finds that a schedular evaluation of 70 percent is warranted for the entire appeal period.  Although there are instances where greater and lesser symptomatology is described, there is a consistent report of hearing voices from people who are not present, as well as conflict at work and home.  There is also a several year period where the Veteran evidently saw things that were not actually present.  Someone who sees and hears things that are not real, describes someone with a loosening contact with reality, and plainly unreliable in a work setting.  Furthermore, the Veteran evidently lost his last job owing to threatening behavior at his place of employment.  That said, the Veteran has not demonstrated grossly inappropriate behavior; a persistent danger of hurting himself or others, an inability to maintain his hygiene, or memory loss of such things as names of close relatives, his own occupation or his own name.  As such, a 100 percent schedular rating is not indicated.  

II. TDIU

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).

Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

The ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

The Veteran meets the minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a TDIU.  By this decision, he is assigned a 70 percent disability rating for PTSD, and he is also service connected for hypertension, rated at 10 percent disabling; and erectile dysfunction, rated as noncompensable.  

The remaining question is whether the Veteran is unable to secure and follow a substantially gainful occupation because of his service-connected disabilities.

The Veteran asserts that he is unemployable due primarily to his PTSD. See May 2014 Veterans Application for Increased Compensation Based on Unemployability. 

The Veteran has provided multiple statements that his PTSD has caused significant negative impacts on his ability to work, including anger and irritability toward co-workers.  Moreover, a review of the record shows that the Veteran's contentions have been corroborated by the SSA which found the Veteran to be disabled due to his psychiatric condition.

As the evidence shows that the Veteran is unable to obtain and maintain gainful employment as a result of his service-connected disability, the assignment of TDIU benefits is warranted. 

ORDER


Subject to controlling regulations governing the payment of monetary awards, entitlement to an initial schedular disability rating of 70 percent for PTSD, is granted.  

Entitlement to a schedular disability rating in excess of 70 percent for PTSD is denied.  

Entitlement to TDIU is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


